NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
KAHRS INTERNATIONAL, INC.,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendom,t-Appellee.
2012-1034
Appeal from the United States Court of Internationa1
Trade in case no. 07-CV-0343, Judge Gregory W. Ca1'man.
ON MOTION
ORDER
Kahrs InternationaI, Inc. moves without opposition for
a 30~day extension of ti1;ne, until l\/lay 23, 2012, to file its
reply brief
IT ls ORDERED THA'1‘:
The motion is granted

KAHRS INTL V. US
2
FoR THE CoURT
 1 8  /s/ J an Horba1y
Date Jan Horba1y
cc: Michae1J. Tonsing, Esq.
Mikki Cottet, Esq.
C1erk
321 t Fu.Eo
U.S. COURT OF APPF.ALS FUR
THE FEDERAL C|RCU|T
APR `l 8ZU1Z
JAN HURBAl.¥
CLERK